United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2399
                                  ___________

Anthony A. Nelson,                    *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Marty Montgomery, Sheriff; H. Bryan, * Eastern District of Arkansas.
Detention Officer, Faulkner County    *
Sheriff Department; M. Goss,          *      [UNPUBLISHED]
Detention Officer, Faulkner County    *
Sheriff Department,                   *
                                      *
            Appellees.                *
                                 ___________

                         Submitted: December 4, 2001
                             Filed: December 7, 2001
                                  ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Anthony Nelson appeals from the district court's1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action alleging violations of his constitutional
rights while he was a pretrial detainee. Upon de novo review, see Larson v. City of

      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendation of the Honorable J.
Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.
Fergus Falls, 229 F.3d 692, 696 (8th Cir. 2000), we affirm the result reached by the
district court for the reasons given in its order. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-